Citation Nr: 1547509	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tension headaches; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for night tremors.

3.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

4.  Entitlement to a disability rating in excess of 20 percent for a right ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for tension headaches on the basis that new and material evidence had not been received; denied service connection for tremors; denied increased disability ratings for service-connected lumbosacral strain and for service-connected post-operative right ankle disability with degenerative joint disease; and denied a TDIU.  The Veteran timely appealed.

In February 2013, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The reopened claim for service connection for tension headaches, and the issues of service connection for night tremors and entitlement to a TDIU are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1994, the RO denied the Veteran's claim for service connection for tension headaches.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the June 1994 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for tension headaches, and raises a reasonable possibility of substantiating the claim.  

3.  Throughout the rating period, the Veteran's lumbosacral strain has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

4.  The May 2013 examiner identified sensory deficits to light touch on the right lower extremity associated with the service-connected lumbosacral strain.

5.  Throughout the rating period, the Veteran's status-post surgeries of right ankle with degenerative joint disease are productive of chronic residuals consisting of severe painful motion and weakness associated with the prosthetic replacement of ankle joint.


CONCLUSIONS OF LAW

1.  The RO's decision in June 1994, denying service connection for tension headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The evidence received since the RO's June 1994 denial is new and material, and the claim for service connection for tension headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
3.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The amputation rule precludes a compensable rating for any neurological deficits of the right lower extremity associated with the lumbosacral spine.  38 C.F.R. 
§ 4.68 (2015).

5.  The criteria for a 40 percent disability rating for status-post surgeries of right ankle with degenerative joint disease are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5056 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
       
I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2008 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the August 2008 letter, the RO also notified the Veteran of the requirements for new and material evidence to reopen previously denied claims, and for evidence raising a reasonable possibility of substantiating the claims; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claim for Service Connection for
Tension Headaches 

The RO originally denied service connection for tension headaches in June 1994 on the basis that, although the Veteran was diagnosed with tension headaches and was prescribed medication during active service in May 1989, no subsequent treatment was shown in active service and her discharge examination was negative for any complaints or findings of any type of headaches.

The evidence of record at the time of the last denial of the claim in June 1994 included the Veteran's service treatment records and her Form DD214.

Service treatment records show that the Veteran complained of headaches of five days' duration in May 1989.  She described pain with movement of scalp muscles.  There was no history of head trauma, no disorientation, no visual problems, and no nausea or vomiting.  Following clinical evaluation, the assessment was tension headaches and the Veteran was prescribed medication.  On a "Report of Medical History" completed by the Veteran in January 1992, she checked "no" in response to whether she ever had or now had frequent or severe headache.  A Medical Board report, dated in May 1992, reveals that physical examination of the Veteran was entirely within normal limits with the exception of her right ankle and her lower back.

Based on this evidence, the RO concluded in June 1994 that the Veteran's in-service tension headaches were a temporary condition which resolved with treatment, and no permanent residual disability was shown at the time of discharge from active service.  The Veteran was informed of the RO's denial in June 1994, and she did not appeal.  Moreover, no new and material evidence had been submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).
The present claim was initiated by the Veteran in June 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since June 1994 includes service personnel records showing dates of service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War; Social Security records showing a primary diagnosis of overall IQ 61 and a secondary diagnosis of acute stress disorder; VA records showing complaints of back pain as causing headache in June 2003; a statement by the Veteran in September 2008 that she suffered a head injury from a gunshot wound to the right side of her brain in January 2000; and the report of a May 2009 VA examination.

The May 2009 VA examination report notes a gunshot wound to the Veteran's right frontal area and residual migraine headaches, occurring weekly and lasting all day.  The diagnosis then was musculoskeletal and sinus headaches, residual of gunshot wound to the right temporal area.

In December 2009, the Veteran stated that she had been treated for several conditions, including unexplained headache, while serving overseas in Saudi Arabia.  In July 2010, the Veteran contended that her medical conditions, including tension headaches, were from serving in the Gulf War.  In March 2013, the Veteran stated that she continued to have migraine and tension headaches.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The Board finds the newly submitted evidence is also relevant and includes findings of headache pain; and statements from the Veteran of ongoing symptoms of headache following service in the Gulf War in Saudi Arabia.  Given the presumed credibility of the Veteran's statements, such evidence raises a reasonable possibility of substantiating the claim for service connection as it tends to show currently recurring symptoms following discharge from service.   

Hence, the Veteran's application to reopen the claim for service connection for tension headaches must be granted.  38 U.S.C.A. § 5108.  The Board finds, however, that additional development is required prior to addressing the merits of the underlying service connection issue.

III.  Increased Disability Ratings

The Veteran filed claims for increased disability ratings in May 2008.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is also competent to report symptoms of low back pain and ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Lumbosacral Strain

Service connection has been established for lumbosacral strain.  The RO has evaluated the Veteran's disability under Diagnostic Code 5237 as 40 percent disabling based on painful and limited motion of the thoracolumbar spine.

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

VA records, dated in 2008, show a history of chronic low back pain in 2008.

During an August 2008 VA examination, the Veteran reported the onset of low back pain in 1991, which had been ongoing and unremitting.  The pain did not radiate, and seemed to be aggravated when the Veteran was on her feet for prolonged periods of time.  She reported occasional flare-ups, with minimal effects on activities of daily living.  She reported no periods of incapacity in the past year.

On examination in August 2008, the Veteran was able to get in and out of a chair quickly and with ease; and was able to get on and off the examining table quickly and with ease.  She walked with a normal gait.  Examination of the lumbar spine showed mild loss of normal lumbar lordosis.  There was no spasm or tenderness.  Range of motion of the lumbar spine was to 80 degrees on flexion, to 20 degrees on extension, to 20 degrees on bending to either side, and to 30 degrees on rotation to either side.  The examiner noted that most of the Veteran's flexion appeared to be in her hip joints.  The Veteran had no straight leg raising pain, no sciatic tension signs, no spasm, and no tenderness in the paraspinal musculature.  Reflexes were absent in both knees and ankles.  Motor strength was 5/5 throughout the lower extremities, and sensation was intact to light touch.  There was no further loss of motion due to pain, weakness, fatigability, or incoordination following repetitive use.  X-rays revealed that the vertebral body heights of the lumbar spine were well preserved.  There was minimal disc space narrowing at L4-L5, and no significant osteophyte formation was seen.  There was 2 millimeters of retrolisthesis L4 on L5.  Sacroiliac joints were unremarkable.  The diagnosis was mechanical low back pain.

In September 2008, the Veteran reported that her low back pain was severe, and that she could not take narcotic medications.  Her pain had not subsided, and she had no relief.

During a May 2009 VA examination, the Veteran reported that her low back pain was daily and worse in the morning; and that she treated her pain with over-the-counter medications, which sometimes made her drowsy.  She reported flare-ups of low back pain, and additional functional impairment of 65 percent during flare-ups.

Range of motion of the thoracolumbar spine was to 30 degrees on flexion, to 20 degrees on extension, to 30 degrees on bending to either side, and to 30 degrees on rotation to either side.  The examiner noted no pain on motion.  Neurological examination was normal.  The diagnosis was mild degenerative disc disease of the lumbar spine, which had mild effects on usual daily activities. 

In August 2009, the Veteran reported that moving or bending her lumbar spine caused pain, and that she was issued a back brace.

Private records show that the Veteran was involved in a motor vehicle accident in February 2010, and that she developed neck pain immediately after the accident.  The day after she developed thoracic back pain and lower back pain, which was worse with sitting, standing, and walking.  Records show that the Veteran underwent physical therapy.

In July 2010, the Veteran reported wearing a back brace and using a heating pad, and using another pain relief device.  In April 2012, the Veteran reported experiencing constant "popping" in her lower back since February 2010.

During a May 17, 2013 VA examination, the Veteran reported that her low back pain had progressively worsened, and that she was unable to walk more than one-half block and had difficulty standing.  She reported flare-ups, whenever the weather changed.  Range of motion of the thoracolumbar spine was to 80 degrees on flexion, to 20 degrees on extension, to 25 degrees on bending to either side, and to 25 degrees on rotation to either side.  Pain was noted at the extremes of motion.  There was no additional limitation in range of motion following repetitive-use testing.  Contributing factors of functional impairment included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting and standing and/or weight-bearing.  There was no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  Muscle strength testing was normal, and there was no muscle atrophy; reflex testing was normal.  Sensation to light touch was decreased on the right lower leg, ankle, foot, and toes.  Straight leg raising testing on either side was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran regularly used a cane when walking. 
 
In this case, throughout the rating period, the evidence shows that the Veteran can flex her thoracolumbar spine to 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  She, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbosacral strain warrants no more than the currently assigned 40 percent evaluation.  While the Veteran indicated that the symptomatology associated with her service-connected disability is severe, the objective findings consistently fail to show that her disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh her lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings did not reveal that ranges of motion were additionally limited following repetitive exercises, several examiners have acknowledged functional impairment in terms of less movement than normal and disturbance of locomotion; and that pain was the primary factor impairing function.  However, such impaired function still does not satisfy the criteria for an increased disability rating for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased rating are approximated.  For these reasons, the Board concludes that an increased rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 40 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

In this case, the Board notes that the Veteran has not described any symptoms of radiculopathy.  As shown above, the May 2013 examiner first identified sensory deficits to light touch on the right lower leg, ankle, foot, and toes; and involving, most likely, the nerve roots at L4-L5-S1.  The May 2013 examiner also noted disturbance of locomotion.  However, there were no symptoms of radiculopathy, and no other neurological abnormalities were reported.  Intervertebral disc syndrome was not found.  The evidence as a whole does not reflect significant neurological deficits to warrant a separate compensable rating for mild incomplete paralysis of the sciatic nerve of either lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2015).  

While the May 2013 examiner did note sensory deficits to light touch on the right lower extremity, any separate compensable rating in this regard for the right lower extremity would violate the "amputation rule", discussed further below.  See 38 C.F.R. § 4.68.  Moreover, the Veteran did not report radiculopathy, and neurological testing failed to demonstrate significant deficits for a separate compensable rating.

Hence, the Board finds that the evidence is against a disability rating in excess of 40 percent for lumbosacral strain.

B.  Right Ankle Disability

Service connection has been established for status-post surgeries of right ankle with degenerative joint disease.  The RO has evaluated the Veteran's disability under Diagnostic Code 5051-5271 as 20 percent disabling based on limited motion.
The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent rating requires marked limitation of motion, and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Alternatively, higher evaluations are assigned for impairment of the tibia and fibula with marked ankle disability under Diagnostic Code 5262; or for ankylosis of the ankle under Diagnostic Code 5270.

Historically, the Veteran had suffered a really bad ankle sprain in basic training, and she later underwent surgical procedures in February 1990 and in May 1991.  The Veteran eventually received a physical disability discharge from active service due to chronic right ankle plan, status-post arthroplasty, with slight loss of dorsiflexion.  

VA records show a history of chronic right ankle pain in 2008.

During an August 2008 VA examination, the Veteran reported severe pain in her right ankle which is initially sharp in the fracture site and then extended up the leg as a dull, aching pain.  She continued to have flare-ups of pain about every two-to-three weeks, and reported a 20 percent reduction in function during flare-ups.  Flare-ups occurred with weight-bearing when the foot and ankle were not quite straight.

Range of motion of the right ankle in August 2008 was to 30 degrees on plantarflexion, and to 0 degrees on dorsiflexion.  Examination revealed a 4-centimeter surgical scar on the anterior aspect of the distal fibula and lateral malleolus.  The bony structures appeared to be normal.  Subtalar motion was good, except it was a little tight on the lateral side.  There was no swelling, no anterior drawer sign, and no other abnormality noted in the foot and ankle.  Following repetitive use, there was no further loss of motion due to pain, weakness, fatigability, or incoordination.  X-rays revealed a metallic device that projected along the lateral aspect of the talus, likely postoperative tendon anchor; and mild degenerative osteoarthrosis at the tibiotalar joint.  The examiner noted that the status-post open reduction internal fixation of the right ankle was complicated by cutaneous nerve injury at the time of the original procedure.

In August 2009, the Veteran reported that she wore a brace on her right ankle because of instability.  In July 2010, she reported using a cane for balance support.

During a May 2013 VA examination, the Veteran reported her prior surgeries and reported constant sharp pain in the right ankle.  She was limited to standing five minutes, and to walking one-half block.  She reported having flare-ups of severe pain three-to-four times monthly.

Range of motion of the right ankle in May 2013 was to 35 degrees on plantarflexion, and to 15 degrees on dorsiflexion.  Pain was noted at the extremes of motion.  There was no additional limitation in range of motion on repetitive-use testing.  Contributing factors of functional impairment included pain on movement, swelling, and interference with sitting and standing and weight-bearing.  There was no localized tenderness or pain on palpation of the joint or soft tissues.  Muscle strength testing was 4/5, indicative of active movement against some resistance.  Laxity was not demonstrated on joint stability testing.  The Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints.

The May 2013 examiner also noted that the Veteran had shin splints on both legs, and that the Veteran had a total right ankle joint replacement in 1991.  Residuals consisted of severe painful motion and weakness.  The examiner noted that the scars on the right ankle were neither painful, nor unstable; and that they did not exceed a total area of 6 square inches.  The Veteran regularly used an ankle brace.

Here, the Board notes that the Veteran currently is receiving the maximum disability rating under Diagnostic Code 5271 for marked limitation of motion.  The Board also notes that the evidence neither reflects impairment of the tibia and fibula, nor ankylosis, to warrant increased ratings under Diagnostic Codes 5262 or 5270, respectively.  However, in this case, the May 2013 examiner found that the Veteran previously had a total right ankle joint replacement in 1991.

Under Diagnostic Code 5056, prosthetic replacement of an ankle joint is rated 100 percent for one year following implementation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness, a 40 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5270 (for ankylosis of ankle) or 5271 (for limitation of ankle motion).  The minimum rating is 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5056.

Here, the objective clinical findings throughout the rating period reflect chronic residuals at least in the form of severely painful and limited right ankle motion.  As noted, the Veteran continues to experience flare-ups and sharp ankle pain, which restrict both standing and walking.  Given the findings of the May 2013 examiner, and resolving doubt in favor of the Veteran, the Board finds that the service-connected status-post surgeries of right ankle with degenerative joint disease meet the criteria for the maximum 40 percent disability rating under Diagnostic Code 5056 throughout the rating period.  The 100 percent rating is only warranted for one year following ankle replacement, which is not applicable in this case.

Whereas here, the Veteran is receiving the maximum rating assignable for chronic residuals consisting of severe painful motion following prosthetic ankle replacement, consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Moreover, because the schedular criteria provide for a maximum 40 percent disability rating for the amputation of a leg below the knee, including amputation of the foot, a combined evaluation in excess of 40 percent for the Veteran's status-post surgeries of right ankle with degenerative joint disease, to specifically include the scars and any neurological impairment, may not be granted under any regulatory provision.  Any additional disability rating or any increased rating would be a violation of the "amputation rule", which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.

The Board finds that a 40 percent, but no higher, disability rating for status-post surgeries of right ankle with degenerative joint disease is warranted.

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  
Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, she has pain in her ankle and back that limits her motion in these joints.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  The Board acknowledges the 2012 complaint regarding "popping" in her low back; however, this has not been found on examination, and there is no sign of any functional impairment associated with it.  Thus, the Board finds that the rating criteria adequately cover her symptoms.

In this case, comparing the Veteran's disability level and symptomatology for each disability to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

The application to reopen the previously denied claim of service connection for tension headaches is granted.

A disability rating in excess of 40 percent for lumbosacral strain is denied.

A disability rating of 40 percent for status-post surgeries of right ankle with degenerative joint disease is granted, subject to the provisions governing the award of monetary benefits.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that service connection for tension headaches and for night tremors is warranted on the basis of her service in SWA during the Persian Gulf War.  Her Form DD214 reflects service in SWA from September 1990 to February 1991. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Tension Headaches 

Headache is an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran reported headaches in active service, and that she continued to have headaches after serving in the Gulf War.

The report of a May 2009 VA examination reveals that the Veteran presented with a previous right frontal gunshot wound (January 2000 injury), now with headaches.  The Board notes that service connection has not been established for residuals of gunshot wound or for any head injury.  Regardless, given the in-service complaints and the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant an examination and opinion.

Night Tremors

Neurological signs or symptoms, and sleep disturbances are objective signs of undiagnosed illness or a chronic multisymptom illness. 38 C.F.R. § 3.317(b).  

Here, the Veteran reported receiving treatment for night tremors while serving in Saudi Arabia.  

In July 2010, the Veteran suggested that her night tremors were "part and parcel" of her post-traumatic stress disorder (PTSD) as a result of serving in the Gulf War.  The Board notes that there is no current diagnosis of PTSD in the claims file; and that, to date, service connection has not been established for PTSD or for any psychiatric disability.  However, given the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant an examination and opinion.

TDIU 

Service connection is currently in effect for lumbosacral strain, evaluated as 40 percent disabling; and for status-post surgeries of right ankle with degenerative joint disease, now evaluated as 40 percent disabling.  The Veteran's combined disability rating is 60, and therefore does not meet the schedular requirements for consideration on a schedular basis.  However, as the Board is remanding two service connection claims, which if granted will change the Veteran's combined rating, the TDIU issue is inextricably intertwined, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's outstanding VA treatment records, from August 2013 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of headache and night tremors; and to determine the nature and etiology of any disability, including undiagnosed illness. The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by headaches and/or night tremors; or whether such objective indications may be attributed to any other known diagnosis (including migraine, PTSD, or any other psychiatric disability).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service, or is otherwise related to a disease or injury in service-specifically, to include complaints of headaches of five days' duration in May 1989, or; complaints of night tremors while serving in the Gulf War.

An explanation of the underlying reasons for any opinions offered must be included.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms she experienced in service and after service.
 
3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


